 WILLIAMS,DIMOND & CO.71We are of the opinion that these three employees have sufficientinterests in common with other employees in the unit to vote in theelection. 2[Text of Direction of Election 13 omitted from publication in thisvolume.]'Cf.Cherry andWebbCompany,Providence,93 NLRB 9. While Harold Cohen is a-cousin of HermanCohen, theEmployer's secretary,this relationship does not preclude hisInclusion in the unit or render him ineligible to vote.Clelland Bub Linea,Inc.,85NLRB 306.23Following charges filed by Intervenor in CaseNo. 3-CA-579, a settlement agreementwas executed.The settlement agreement provides for the posting of notices until approxi-matelyOctober 8, 1952, by theEmployer.It is our intention by this direction that theRegionalDirectorconduct the election as early as possible after the expiration of the-posting period under the settlement agreement.WILLIAMS, DIMOND&Co.andLOCAL 253, DISTRIBUTIVE, PROCESSINGAND OFFICEWORKERS OF AMERICA, PETITIONER.Case No. 21-RC-2584.October 22,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman H. Greer, hearing-officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of office clerical employees locatedat the Employer's dock facilities in Wilmington, California.TheEmployer contends that the unit should also include the office clericalemployees in its Los Angeles, California, office.The Employer operates a steamship agency and terminal facilitieson the west coast.The present petition concerns only the Los Angelesdistrict which includes the Employer's main office, located in the LosAngeles business district, and its dock facilities 21 miles away at Wil-a The hearing officer properly refused to permit the Employer to inquire into the questionof whether the Petitioner had complied with the filing requirements of the Act, as this isan administrative matter to be determined by the Board and is not litigable by the parties.Magnolia Lumber Corporation,88 NLRB 161.101 NLRB No. 15. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDinington, California.Until January 1, 1949, practically all of theEmployer's office staff worked in the Los Angeles office.At that time,because the great distance between the downtown office and the dockwas proving burdensome to its customers, the Employer transferredmost of its office staff to the dock in Wilmington.2Although all the Los Angeles operations are under the general super-vision of a district manager, the Wilmington office is under the imme-diate supervision of a port superintendent who has independentauthority to hire and discharge employees.The 2officesperformdifferent functions.The Los Angeles office is primarily responsiblefor handling traffic, including bookings of freight and passengers,rates, and solicitation of customers.The Wilmington office handlesall accounting, billing, and payroll functions,claims,and all matterspertaining to work at the terminal.There are 27 officeclericalemployees at Wilmington and 7 at Los Angeles.3In view of the 21 mile distance between the Wilmington and LosAngeles offices, the separate supervision of the Wilmington office, theabsence of a bargaining history on a two-office basis, and the fact thatno labor organization seeks to represent both offices in a single unit,we believe that an office unit restricted to the Wilmington dock facil-ities is appropriate 4We find that all office clerical employees at the Employer's dockfacilities, Berth 178,Wilmington, California, including the account-ant,5 but excluding the port purser, the purchasing clerk's marineclerks,' confidential employees," watchmen, and supervisors 9 as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.],The Employer contends that this transfer was experimental and must be consideredtemporary.As almost 4 years have now elapsed,we cannot subscribe to this view,especially as the record shows that the Employer has no plans to change the presentarrangement.3In addition,there are five solicitors(freight agents)connected with the Los Angelesoffice.The primary function of the solicitors is to call on the trade to secure business,and they spend most of their time outside the office.* SeeStow and Davis Furniture Co.,92 NLRB 80;Luckenbach Steamship Company,Inc.,12 NLRB 1333.5 This employee is included in the unit,contrary to the contention of the Petitioner, asitappears he is merely a bookkeeper engaged in the performance of routine clericalfunctions'The purchasing clerk exercises independent judgment in making purchases of mer-chandise for the account of the Employer.He is properly excluded from the unit.Federal Telecommunications Laboratories,Inc,92NLRB 1395, 1399;WestinghouseElectric Corporation,89 NLRB 8, 14.7These employees, who check cargo to be loaded on vessels, are represented by anotherlabor organization,and the parties agreed to their exclusion from the unit.8 Excluded in this category is the secretary to the port superintendent.9 Excluded as supervisors are the port superintendent, office manager,chief clerk, pieragent,claim agent,and special agent.